         Case 1:21-cv-00085-CRH Document 15 Filed 05/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Hurley Oil Properties, Inc., and Bill L.   )
Seerup,                                    )
                                           ) ORDER FOR MID-DISCOVERY
              Plaintiffs,                  ) STATUS CONFERENCE
                                           )
        vs.                                )
                                           )
Mark Hiepler, as Successor Trustee of the )
Orville G. Hiepler and Florence L.         )
Hiepler Family Trust dated January 9,1997, )
                                           ) Case No. 1:21-cv-085
              Defendant.                   )
______________________________________________________________________________

       IT IS ORDERED:

       A mid-discovery status conference will be held before the magistrate judge on July 12, 2021,

at 9:00 AM. The conference will be conducted via telephone conference. To participate in the

conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

Parties are advised that telephone conferences may be electronically recorded for the convenience

of the Court.

       Dated this 13th day of May, 2021.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
